   8:20-cr-00071-LSC-SMB Doc # 31 Filed: 06/10/20 Page 1 of 1 - Page ID # 47



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:20CR71

        vs.
                                                                        ORDER
TINA HARDIN,

                       Defendant.


        This matter is before the court on Defendant's Motion for Enlargement of Time to File
Pretrial Motions [30]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 90-day extension. Pretrial Motions shall be filed by September 7,
2020.
        IT IS ORDERED:
        1.     Defendant's Motion for Enlargement of Time to File Pretrial Motions [30] is
granted. Pretrial motions shall be filed on or before September 7, 2020.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between June 9, 2020 and September 7, 2020, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

        Dated this 10th day of June, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
